DETAILED ACTION
	This is the final Office action for application 17/076,147 filed on October 21, 2020 which does not make any claim to foreign priority or domestic benefit. Claims 1-7, 10, 12-14, and 16-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections in claims 6, 7, 12, 14, 17, and 18 have been overcome by the amendment. Therefore, the objections to claims 6, 7, 12, 14, 17, and 18 are withdrawn.

The double patenting issue in claim 12 has been amended. Therefore, the double patenting rejection is withdrawn.

The 35 U.S.C. §112 rejections in claims 1-18 have been amended. Therefore, the 35 U.S.C. §112 rejections have been withdrawn

The 35 U.S.C. §101 rejections in claims 9, 10-15, 17, and 18 have been amended. Therefore, the 35 U.S.C. §101 rejections have been withdrawn.




Response to Arguments
Applicant's arguments with respect to claims 1-18, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 10 and 17 are objected to because of the following informalities. Appropriate correction is required for each.

Claim 10 repeats the word “is” in the following recitation, “wherein the first side is is configured to be placed adjacent the target area”.

Claim 17 repeats the word “the” in the following recitation, “wherein the the first wrapper and the second wrapper are…”.

Claim Rejections - 35 USC § 112(a)
Claims 10, 12-14, 20, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.

Claim 10 recites the limitations “wherein the petroleum jelly layer is not entirely absorbed by the fabric layer,” and “wherein the petroleum jelly layer extends outward from the first side of the fabric layer”. Applicant’s disclosure does not have support for these limitations nor is there any motivation provided by the disclosure for these limitations.

Claim 20 recites the limitation “wherein at least a portion of the petroleum jelly layer is not absorbed within the fabric layer”. Applicant’s disclosure does not have support for these limitations nor is there any motivation provided by the disclosure for these limitations.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the lubricant layer" in line 7.  There is insufficient antecedent basis for this limitation in the claim. There is not “a lubricant layer” established prior to this recitation so it is unclear what is being limited.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claims 19 recites the limitation “wherein the petroleum layer coats at least a portion of the first side of the fabric layer”. This recitation does not further limit claim 1, as claim 1 already recites the limitation “wherein the petroleum jelly layer covers at least a portion of the first side of the fabric layer”.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 14, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Delury (WO 2020/174264) in view of Rea (US 2013/0060184) and Kanebako (WO 2004/058232).

Regarding claim 1, Delury discloses a gauze for topical application on a target area ([Abstract], “A dressing that includes an absorbent, antimicrobial layer and a bioresorbable layer is disclosed herein”), the gauze comprising: 
a fabric layer ([Abstract], “The absorbent, antimicrobial layer may be formed from nonwoven fibers”) having a first side (a first planar surface 111) and a second side opposite to the first side (a second planar surface 112), wherein the first side is configured for placement on the target area (Fig. 1A).
Delury does not disclose a petroleum jelly layer applied on the first side of the fabric layer, wherein the petroleum jelly layer covers at least a portion of the first side of the fabric layer, or a peelable protective layer located exterior to the lubricant layer, wherein the peelable protective layer covers the lubricant layer.
However, Rea discloses a petroleum jelly layer applied on the first side of the fabric layer (Rea: [0024], “The present disclosure relates to a medical bandage device that includes a selectively releasable adhesion reducing material”; [0025], “Suitable adhesion reducing materials include water, plant extracts, petroleum extracts, and animal extracts”; [0025], “Exemplary petroleum extracts include petrolatum (petroleum jelly)”), and wherein the petroleum jelly layer covers at least a portion of the first side of the fabric layer (Rea: [0038], “In one example, the volume of adhesion reducing material per unit surface area of backing side 30 in the skin adhesive regions 26a and 26c is about 2.3                         
                            
                                
                                    µ
                                    l
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ”).
Additionally, Kanebako discloses a peelable protective layer located exterior to the lubricant layer, wherein the peelable protective layer covers the lubricant layer (Kanebako: [Disclosure of the Invention, Par. 2], “the present invention provides a peelable protective film”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to provide a petroleum jelly layer on the first side of the fabric layer of Delury as well as cover at least a portion of the first side of the fabric layer in petroleum jelly as taught by Rea.  A skilled artisan would have been motivated to do so because Rea teaches that a petroleum jelly layer may prevent damage from occurring to the skin due to adhesion to the wound. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.
Additionally, it would have been obvious to an artisan of ordinary skill before the effective filing date to then cover the petroleum jelly layer of Delury with a peelable protective layer of as taught by Kanebako.  A skilled artisan would have been motivated to do so because Kanebako teaches that a peelable protective layer prevents contamination of the wound dressing prior to use. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.

Regarding claim 2, Delury discloses the gauze of claim 1, wherein the fabric layer is a non-woven fabric layer ([Abstract], “The absorbent, antimicrobial layer may be formed from nonwoven fibers”).

Regarding claim 3, Delury disclose the gauze of claim 1, wherein the fabric layer is a woven fabric layer, and wherein the woven fabric layer comprises a metal-fabric composite layer ([0035], “The absorbent, antimicrobial layer may include at least about 90% of base fibers having a silver coating”; [0042], “In any embodiment herein, the absorbent, antimicrobial layer may include a blend, in any suitable form, of the antimicrobial material and absorbent material, for example, a nonwoven matrix or a woven matrix”).

Regarding claim 4, Delury discloses the gauze of claim 1, wherein the fabric layer is composed of a natural fiber, a synthetic fiber, a metal-fabric composite fiber, or a combination thereof ([0042], “In any embodiment herein, the absorbent, antimicrobial layer may include a blend, in any suitable form, of the antimicrobial material and absorbent material, for example, a nonwoven matrix or a woven matrix”; [0035], “The absorbent, antimicrobial layer may include at least about 90% of base fibers having a silver coating”).

Regarding claim 7, Delury does not disclose the gauze of claim 1, wherein the amount of petroleum jelly comprising the petroleum jelly layer ranges between 3 and 20 grams.
However, Rea disclose wherein the amount of petroleum jelly comprising the petroleum jelly layer ranges between 3 and 20 grams (Rea: [0038], “In one example, the volume of adhesion reducing material per unit surface area of backing side 30 in the skin adhesive regions 26a and 26c is about 2.3                         
                            
                                
                                    µ
                                    l
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ”).
Rea discloses the claimed invention except for the petroleum jelly layer being between 3 and 20 grams. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used 3 to 20 grams of petroleum jelly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would be obvious to optimize the amount of petroleum jelly on the fabric layer depending on the size of the fabric layer and the desired adhesion reduction needed on the wound.
The range of 3 to 20 grams of petroleum jelly disposed on the fabric layer also lacks criticality in Applicant's disclosure. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d).

Regarding claim 10, Delury discloses a gauze for application to a target area ([Abstract], “A dressing that includes an absorbent, antimicrobial layer and a bioresorbable layer is disclosed herein”), the gauze comprising: 
a fabric layer ([Abstract], “The absorbent, antimicrobial layer may be formed from nonwoven fibers”) having a first side (a first planar surface 111) and a second side opposite to the first side (a second planar surface 112), wherein the first side is configured to be placed adjacent the target area (Fig. 1A), wherein the fabric layer is non-woven ([Abstract], “The absorbent, antimicrobial layer may be formed from nonwoven fibers”).
Delury does not disclose a petroleum jelly layer applied on the first side of the fabric layer, wherein the petroleum jelly layer coats at least a portion of the first side of the fabric layer, wherein the petroleum jelly layer is not entirely absorbed by the fabric layer, wherein the petroleum jelly layer extends outward from the first side of the fabric layer, or a peelable protective layer covering the petroleum jelly layer.
However, Rea discloses a petroleum jelly layer applied on the first side of the fabric layer (Rea: [0024], “The present disclosure relates to a medical bandage device that includes a selectively releasable adhesion reducing material”; [0025], “Suitable adhesion reducing materials include water, plant extracts, petroleum extracts, and animal extracts”; [0025], “Exemplary petroleum extracts include petrolatum (petroleum jelly)”), wherein the petroleum jelly layer coats at least a portion of the first side of the fabric layer (Rea: [0038], “In one example, the volume of adhesion reducing material per unit surface area of backing side 30 in the skin adhesive regions 26a and 26c is about 2.3                        
                            
                                
                                    µ
                                    l
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ”), wherein the petroleum jelly layer is not entirely absorbed by the fabric layer (Rea: [0038]), and wherein the petroleum jelly layer extends outward from the first side of the fabric layer (Rea: [0038]).
Additionally, Kanebako discloses a peelable protective layer covering the petroleum jelly layer (Kanebako: [Disclosure of the Invention, Par. 2], “the present invention provides a peelable protective film”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to provide a petroleum jelly layer on the first side of the fabric layer of Delury as well as cover at least a portion of the first side of the fabric layer in petroleum jelly as taught by Rea.  A skilled artisan would have been motivated to do so because Rea teaches that a petroleum jelly layer may prevent damage from occurring to the skin due to adhesion to the wound. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.
A result of the combination is that the petroleum jelly will not entirely be absorbed into the fabric layer and the petroleum jelly not absorbed into the fabric layer will extend outward from the first side of the fabric layer.
Additionally, it would have been obvious to an artisan of ordinary skill before the effective filing date to then cover the petroleum jelly layer of Delury with a peelable protective layer of as taught by Kanebako.  A skilled artisan would have been motivated to do so because Kanebako teaches that a peelable protective layer prevents contamination of the wound dressing prior to use. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.

Regarding claim 14, Delury does not disclose the gauze of claim 10, wherein the amount of petroleum jelly comprising the petroleum jelly layer ranges between 3 and 20 grams.
However, Rea disclose wherein the amount of petroleum jelly comprising the petroleum jelly layer ranges between 3 and 20 grams (Rea: [0038], “In one example, the volume of adhesion reducing material per unit surface area of backing side 30 in the skin adhesive regions 26a and 26c is about 2.3                         
                            
                                
                                    µ
                                    l
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ”).
Rea discloses the claimed invention except for the petroleum jelly layer being between 3 and 20 grams. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used 3 to 20 grams of petroleum jelly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would be obvious to optimize the amount of petroleum jelly on the fabric layer depending on the size of the fabric layer and the desired adhesion reduction needed on the wound.
The range of 3 to 20 grams of petroleum jelly disposed on the fabric layer also lacks criticality in Applicant's disclosure. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d).

Regarding claim 19, Delury does not disclose the gauze of claim 1, wherein the petroleum layer coats at least a portion of the first side of the fabric layer.
However, Rea discloses wherein the petroleum layer coats at least a portion of the first side of the fabric layer (Rea: [0038], “In one example, the volume of adhesion reducing material per unit surface area of backing side 30 in the skin adhesive regions 26a and 26c is about 2.3                        
                            
                                
                                    µ
                                    l
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ”).
The motivation for combining is the same as in claim 1.

Regarding claim 20, Delury does not disclose the gauze of claim 19, wherein at least a portion of the petroleum jelly layer is not absorbed within the fabric layer.
However, Rea discloses wherein at least a portion of the petroleum jelly layer is not absorbed within the fabric layer (Rea: [0038], “In one example, the volume of adhesion reducing material per unit surface area of backing side 30 in the skin adhesive regions 26a and 26c is about 2.3                        
                            
                                
                                    µ
                                    l
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ”).
A result of the combination described in claim 1 is that the petroleum jelly will not entirely be absorbed into the fabric layer.

Regarding claim 21, Delury disclose the gauze of claim 1 further comprising: a non-adhesive surface on the first side of the fabric layer, wherein no adhesive is applied to the first side of the fabric layer ([0029], “In any embodiment herein, the dressing may include layers, including but not limited to, an absorbent, antimicrobial layer, a bioresorbable layer, a non-adherent layer”).

Regarding claim 22, Delury discloses the gauze of claim 10 further comprising: a non-adhesive surface on the first side of the fabric layer, wherein no adhesive is applied to the first side of the fabric layer ([0029], “In any embodiment herein, the dressing may include layers, including but not limited to, an absorbent, antimicrobial layer, a bioresorbable layer, a non-adherent layer”).

Regarding claim 23, Delury discloses the gauze of claim 10 wherein the petroleum jelly layer comprises medical grade petroleum jelly ([0025], “One exemplary petrolatum is White Petrolatum USP skin protectant”).

Regarding claim 24, Delury does not disclose the gauze of claim 10 further comprising: an antibiotic, anesthetic, analgesic, germicide, or antimicrobial agent applied to the petroleum jelly layer, wherein the protective layer covers the antibiotic, anesthetic, analgesic, germicide, or antimicrobial agent.
However, Delury does disclose that, [0003], “A variety of dressings containing antimicrobial agents are known in the art”.
Additionally, Kanebako discloses a peelable protective layer covering the petroleum jelly layer (Kanebako: [Disclosure of the Invention, Par. 2], “the present invention provides a peelable protective film”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to add an antimicrobial agent to the petroleum jelly layer of Rea on the dressing of Delury as taught by Delury.  A skilled artisan would have been motivated to do so because Delury teaches that antimicrobial agents are commonly added to wound dressings to prevent infections. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.
It would have been obvious to an artisan of ordinary skill before the effective filing date to then cover the petroleum jelly and antimicrobial agent layers of Delury with a peelable protective layer of as taught by Kanebako.  A skilled artisan would have been motivated to do so because Kanebako teaches that a peelable protective layer prevents contamination of the wound dressing prior to use. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.

Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Delury (WO 2020/174264) in view of Rea (US 2013/0060184) and Kanebako (WO 2004/058232) as applied to claims 1 and 10 above, and further in view of Hofstetter (US 2010/0198126).

Regarding claim 5, Delury does not disclose the gauze of claim 1, wherein the fabric layer comprises at least 4- plies.
However, Hofstetter discloses wherein the fabric layer comprises at least 4- plies (Hofstetter: [0005], “wherein an inventive medical compress comprises at least 8 layers of a textile web material”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the fabric layer of Delury such that it comprises at least 4-plies as taught by Hofstetter.  A skilled artisan would have been motivated to do so because Hofstetter teaches that at least 4-plies allows for each of the layers to have different properties. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.

Regarding claim 6, Delury does not disclose the gauze of claim 1, wherein the gauze is made from a rayon and polyester blend comprising 8-plies.
However, Kanebako discloses wherein the gauze is made from a rayon and polyester blend (Kanebako: [Detailed description, Par. 6], “Examples of the material of the nonwoven fabric or woven fabric of the present invention include cotton, polyester, rayon, nylon, polyolefin, polyethylene, vinylon, acetate, polypropylene, polyurethane, and the like, and polyester, rayon, and nylon are preferred”).
Additionally, Hofstetter discloses comprising 8-plies (Hofstetter: [0005], “wherein an inventive medical compress comprises at least 8 layers of a textile web material”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to use a rayon and polyester blend to form the fabric layer of Delury as taught by Kanebako.  A skilled artisan would have been motivated to do so because Kanebako teaches that these materials can be woven or nonwoven into light and thin threads for the dressing. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the fabric layer of Delury such that it comprises 8-plies as taught by Hofstetter.  A skilled artisan would have been motivated to do so because Hofstetter teaches that 8-plies allows for each of the layers to have different properties. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.

Regarding claim 12, Delury does not disclose the gauze of claim 10, wherein the fabric layer comprises at least 4- plies.
However, Hofstetter discloses wherein the fabric layer comprises at least 4- plies (Hofstetter: [0005], “wherein an inventive medical compress comprises at least 8 layers of a textile web material”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the fabric layer of Delury such that it comprises at least 4-plies as taught by Hofstetter.  A skilled artisan would have been motivated to do so because Hofstetter teaches that at least 4-plies allows for each of the layers to have different properties. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.

Regarding claim 13, Delury does not disclose the gauze of claim 10, wherein the gauze is made from a rayon and polyester blend comprising 8-plies.
However, Kanebako discloses wherein the gauze is made from a rayon and polyester blend (Kanebako: [Detailed description, Par. 6], “Examples of the material of the nonwoven fabric or woven fabric of the present invention include cotton, polyester, rayon, nylon, polyolefin, polyethylene, vinylon, acetate, polypropylene, polyurethane, and the like, and polyester, rayon, and nylon are preferred”).
Additionally, Hofstetter discloses comprising 8-plies (Hofstetter: [0005], “wherein an inventive medical compress comprises at least 8 layers of a textile web material”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to use a rayon and polyester blend to form the fabric layer of Delury as taught by Kanebako.  A skilled artisan would have been motivated to do so because Kanebako teaches that these materials can be woven or nonwoven into light and thin threads for the dressing. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the fabric layer of Delury such that it comprises 8-plies as taught by Hofstetter.  A skilled artisan would have been motivated to do so because Hofstetter teaches that 8-plies allows for each of the layers to have different properties. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delury (WO 2020/174264) and Rea (US 2013/0060184).

Regarding claim 16, Delury discloses a kit for applying a topical application to a target area of a user ([0068], “The non-adherent layer may include an envelope; for example, in any embodiment herein, the envelope may include in any suitable shape a sack, a packet, a pouch, a tube, a cylinder, a box, or a combination of any two or more thereof”), the kit comprising: 
a first gauze ([Abstract], “A dressing that includes an absorbent, antimicrobial layer and a bioresorbable layer is disclosed herein”) comprising a fabric layer ([Abstract], “The absorbent, antimicrobial layer may be formed from nonwoven fibers”); and
wherein the first gauze is wrapped in a first wrapper (Fig. 1D; [0068], “The non-adherent layer may include an envelope; for example, in any embodiment herein, the envelope may include in any suitable shape a sack, a packet, a pouch, a tube, a cylinder, a box, or a combination of any two or more thereof”).
Delury does not disclose a petroleum jelly layer applied to a first side of the fabric layer, or a second gauze comprising a fabric layer and a petroleum jelly layer applied to a first side of the fabric layer, wherein the second gauze is wrapped in a second wrapper.
However, Rea discloses a petroleum jelly layer applied to a first side of the fabric layer (Rea: [0024], “The present disclosure relates to a medical bandage device that includes a selectively releasable adhesion reducing material”; [0025], “Suitable adhesion reducing materials include water, plant extracts, petroleum extracts, and animal extracts”; [0025], “Exemplary petroleum extracts include petrolatum (petroleum jelly)”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to provide a petroleum jelly layer on the first side of the fabric layer of Delury as taught by Rea.  A skilled artisan would have been motivated to do so because Rea teaches that a petroleum jelly layer may prevent damage from occurring to the skin due to adhesion to the wound. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to wound dressings.
Additionally, It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to add a second gauze comprising a fabric layer and a petroleum jelly layer applied to a first side of the fabric layer, wherein the second gauze is wrapped in a second wrapper, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 17, Delury discloses the kit of claim 16, wherein the first wrapper and the second wrapper are fabricated from a material selected from: aluminum, plastic, paper, or any combination thereof ([0062], “Exemplary non-adherent materials include, but are not limited to, thermoplastic materials, thermoplastic elastomers, or a combination thereof”).

Regarding claim 18, Delury discloses the kit of claim 16, further comprising: a bioactive component ([0070], “The one or more additional layers may be configured to perform any of a variety of functions including, for example, adherence of the dressing to the wound or to surrounding tissues, increasing structural rigidity of the dressing, protection of the dressing from moisture or other materials in the external environment, protection of a wound surface, delivery of one or more active materials or other materials to the wound surface, or a combination of two or more thereof”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Gorka (US 2012/0294927) discloses a wound dressing comprising a backing, a nonabsorbent elastomer wound contact layer, wherein the wound contact layer is plasticized by petroleum jelly.
Tharrat et al. (US 4,466,431) discloses a dressing as well as the manufacture and use of the dressing comprising a gauze impregnated with petrolatum.
Mouton (WO 2007/085884) discloses a wound dressing comprising two non-woven absorbent layers and a third gauze layer between the two absorbent layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786              


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786